Citation Nr: 1412319	
Decision Date: 03/24/14    Archive Date: 04/02/14

DOCKET NO.  05-28 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Esq.


WITNESS AT HEARING ON APPEAL

The Appellant-Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the military from December 1973 to December 1974.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.  

At the directive of a January 2008 Board remand, a May 2008 videoconference hearing was held before the undersigned Veterans Law Judge (VLJ) of the Board (whereas the Board had directed a Travel Board hearing on the Veteran's behalf, he ultimately elected the videoconference option).

This case has since been back before the Board several times.  In its August 2008 issuance, the Board granted the Veteran's claim for service connection for depression.  The Board then remanded his remaining claims for higher initial ratings for his service-connected posttraumatic stress disorder (PTSD) and right upper eyelid scar, and for a TDIU to the RO, via the Appeals Management Center (AMC) in Washington, D.C., for further development and consideration. 

On remand, a February 2010 AMC decision implemented the Board's grant of service connection for depression, but incorporated this disability with the already service-connected PTSD and continued the 30 percent initial rating for the combined acquired psychiatric disorder, although assigning an earlier effective date of April 15, 2004.  In addition, the AMC assigned two temporary 100 percent ratings under the provisions of 38 C.F.R. § 4.29 to compensate the Veteran for hospitalizations that were over 21 days for treatment of his mental illness.  These temporary 100 percent ratings were assigned from June 13 to August 31, 2008, and from December 28, 2008 to February 28, 2009.  So, excluding these periods of these temporary total ratings, he still had a 30 percent initial rating from April 15, 2004, the date service connection was established for his acquired psychiatric disorder, and since termination of that most recent temporary total rating.  

He continued to appeal for higher ratings when he did not have these temporary total ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (a veteran is presumed to be seeking the highest possible rating, unless he expressly indicates otherwise).  

Thereafter, in a December 2010 decision, the Board granted a higher 70 percent rating for the service-connected psychiatric disorder (deemed effective April 15, 2004 by a subsequent RO rating decision).  The Board also remanded the scar and TDIU claims to the RO/AMC for still further development and consideration.

A June 2012 Board decision denied both claims for an increased rating for the right upper eyelid scar, and a TDIU.  The Veteran appealed to the U. S. Court of Appeals for Veterans Claims (CAVC/Court).  A private attorney represented him in his appeal to the Court and continues to represent him before VA.  The Office of General Counsel represented the Secretary of VA in the appeal to the Court.  The parties filed a March 2013 Joint Motion asking the Court to vacate the Board's decision denying the TDIU claim and to remand this claim back to the Board for readjudication in compliance with directives specified.  (The Veteran did not intend at that time to proceed with an appeal as to the denial of a compensable rating for the right upper eyelid scar.)  The Court granted that Joint Motion for Remand.

In November 2013 the Veteran's attorney submitted additional evidence consisting of a private vocational rehabilitation counselor's opinion, and the attorney waived the right to have the RO initially consider this additional evidence, preferring instead to have the Board do so in the first instance.  See 38 C.F.R. §§ 20.800, 20.1304 (2013).

The Board nevertheless is remanding this TDIU claim to the RO to comply with directives specified in the Joint Motion for Remand.



REMAND

Under VA law, total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability, it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.  Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities.  

In the present case, the Veteran has sufficient ratings for his service-connected disabilities to warrant consideration of a TDIU under 38 C.F.R. § 4.16(a), that is, without having to instead resort to the extra-schedular provisions of subpart (b) of this VA regulation.  Service connection is in effect for PTSD, rated as 70 percent disabling; lumbar spine injury rated 40 percent disabling; degenerative disc disease of the cervical spine, rated 10 percent from April 15, 2004, to July 7, 2008, and 20 percent thereafter; and for a scar of the right upper eyelid, rated as noncompensable (0 percent).  These disabilities combine to 80 percent from April 15, 2004, to August 31, 2008, and 90 percent thereafter; except of course when 100 percent temporary total ratings were in effect.  See 38 C.F.R. § 4.25.  As such the remaining dispositive issue is whether the Veteran is capable of substantially gainful employment when considering his service-connected disabilities.


The Board previously denied the Veteran's TDIU claim in a June 2012 decision upon concluding that the most compelling evidence before it effectively established that the Veteran remained capable of employment in a sedentary work environment, even if deemed incapable of performing more physically strenuous type work as the consequence of his service-connected disabilities.  The Board premised this conclusion in significant part upon the clinical judgment and medical opinion of several VA examiners.  The underlying basis included the July 2004 VA neurological examiner's finding that the Veteran's cervical spine and lumbar sprain disabilities impaired his ability to be gainfully employed in any activity that involved physical exertion, prolonged walking or standing, or prolonged sitting. The March 2011 VA general medical examination concluded that a physical type of employment would be difficult for the Veteran to perform (including his most recent occupation as a bus driver), although a sedentary job, such as at a desk, remained possible.  Moreover, the April 2011 PTSD examiner determined that the Veteran's mental health related symptoms did not preclude gainful employment, nor did they have a significant impact on social functioning or behavior.  

Following an appeal to that Court, the parties March 2013 Joint Motion for Remand determined as a primary deficiency in the Board's prior decision that it did not provide adequate discussion of the underlying matter of the relevance of the Veteran's education level, prior vocational training, and work experience when determining whether his service-connected disabilities indeed precluded substantially gainful employment.  This observation is consistent with prevailing regulations which require that for purposes of evaluating a veteran's employability, consideration is also afforded to his or her level of education, special training, and previous work experience in arriving at a conclusion, though not to the claimant's age, or impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.


Thereafter, the Veteran's attorney provided an August 2013 report from a licensed Vocational Expert after his telephone consult with the Veteran and review of the claims file, stating, in relevant part:  "[The Veteran] reports a work history of physically manual unskilled work and semiskilled vehicle operation.  Taking into consideration  his level of academic achievement and work history, it is my opinion that in light of his residual functional capacity resulting from, and contributed to the severity of his service-connected disabilities, he does not possess the industrial history and education to qualify for, obtain, or sustain this work consistent with sedentary activity; and he would require extensive retraining in order to obtain the required skills for this type of work, including how to use a computer."

Though the foregoing represents evidence favorable to the instant claim, there again is the countervailing VA examination history generally indicating retained capacity for sedentary employment from a medical standpoint, along with other evidence reflecting that the Veteran has a high school level education, prior employment history of numerous years, and no apparent specific limitation attributable to service-connected psychiatric disability (as of the last pertinent VA examination) or other interfering clinical problem with sedentary employment other than the possibility of some limitation in length of time consistently sitting occasioned by a service-connected disability.  The record is indeterminate, and does not so far compellingly rule out capacity for sedentary employment in a manner which would effectively resolve this case.  See, e.g., Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

Therefore, the Board is directing an updated and more thorough VA general medical Compensation and Pension examination to definitively address residual occupational capacity - including in light of all pertinent factors (employment history, educational attainment).


Accordingly, this TDIU claim is REMANDED for the following additional development and consideration:

1. Schedule a VA general medical examination to determine the cumulative effect of the Veteran's service-connected disabilities on his ability to obtain or maintain employment that could be considered substantially gainful versus just marginal in comparison.  To assist in making this critical determination, the claims folder must be made available for the examiner to review, including the rather recent August 2013 private vocational assessment the Veteran's attorney submitted in November 2013, since return of this case from the Court.  The VA examiner should as well review the prior VA examination history to the extent it also addresses this determinative issue of employability.  In providing this requested supplemental comment, the examiner must consider the degree of interference with ordinary activities, including capacity for employment, caused solely by the Veteran's service-connected disabilities, as distinguished from any nonservice-connected physical or mental condition or his advancing age.  It is imperative that the requested opinion also take into account, and expressly indicate its consideration therein, of the contributing impact upon employability, if any, of the Veteran's level of education, prior work experience and training.

If an opinion cannot be rendered without resorting to mere speculation, please explain why this is not possible.

2. 
Ensure the examination is responsive to these inquiries.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  If not, take any needed corrective action.  38 C.F.R. § 4.2.

3. Then readjudicate this TDIU claim in light of this and all other additional evidence.  If this claim is not granted to the Veteran's satisfaction, send him and his attorney an SSOC and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of this claim.

The Veteran has the right to submit additional evidence and argument concerning this claim the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise him that the conducting of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  He is also advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655.


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



